          Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 1 of 11



 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA
11
12   RICHARD WINTERS JR.,                     ) Case No.
13   individually and on behalf of all others )
     similarly situated,                      ) CLASS ACTION
14                                            )
15   Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
                                              ) OF:
16
            vs.                               )
17                                            ) 1. NEGLIGENT VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
18                                            )    PROTECTION ACT [47 U.S.C.
     PARAMOUNT EQUITY                         )    §227 ET SEQ.]
19   MORTGAGE, LLC d/b/a                      ) 2. WILLFUL VIOLATIONS OF THE
                                                   TELEPHONE CONSUMER
20   LOANPAL; DOES 1 through 10,              )    PROTECTION ACT [47 U.S.C.
     inclusive,                               )    §227 ET SEQ.]
21
                                              )
22   Defendant(s).                            ) DEMAND FOR JURY TRIAL
23         Plaintiff, RICHARD WINTERS JR. (“Plaintiff”), on behalf of himself and
24   all others similarly situated, alleges the following upon information and belief
25   based upon personal knowledge:
26                              NATURE OF THE CASE
27         1.    Plaintiff brings this action for himself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                 CLASS ACTION COMPLAINT
                                            -1-
          Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 2 of 11



 1   the illegal actions of PARAMOUNT EQUITY MORTGAGE d/b/a LOANPAL
 2   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 3   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 4   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 5                              JURISDICTION & VENUE
 6         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of Arizona, seeks relief on behalf of a Class, which will result in at least
 8   one class member belonging to a different state than that of Defendant, a company
 9   with its principal place of business and State of Incorporation in California state.
10   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
11   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
12   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
13   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
14   (“CAFA”) are present, and this Court has jurisdiction.
15         3.     Venue is proper in the United States District Court for the Eastern
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17   business within the state of California.
18                                        PARTIES
19         4.     Plaintiff, RICHARD WINTERS JR. (“Plaintiff”), is a natural person
20   residing in Mesa, AZ and is a “person” as defined by 47 U.S.C. § 153 (39).
21         5.     Defendant, PARAMOUNT EQUITY MORTGAGE d/b/a LOANPAL

22   (“Defendant” or “DEFENDANT”), is in finance business, and is a “person” as

23   defined by 47 U.S.C. § 153 (39).

24
           6.     The above named Defendant, and its subsidiaries and agents, are

25
     collectively referred to as “Defendants.” The true names and capacities of the

26
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

27
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
     names. Each of the Defendants designated herein as a DOE is legally responsible
28



                                   CLASS ACTION COMPLAINT
                                              -2-
           Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 3 of 11



 1   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 2   Complaint to reflect the true names and capacities of the DOE Defendants when
 3   such identities become known.
 4         7.     Plaintiff is informed and believes that at all relevant times, each and
 5   every Defendant was acting as an agent and/or employee of each of the other
 6   Defendants and was acting within the course and scope of said agency and/or
 7   employment with the full knowledge and consent of each of the other Defendants.
 8   Plaintiff is informed and believes that each of the acts and/or omissions complained
 9   of herein was made known to, and ratified by, each of the other Defendants.
10                              FACTUAL ALLEGATIONS
11         8.     Beginning in or around October of 2018, Defendant contacted
12   Plaintiff on his cellular telephone ending in -6678, in an effort to sell or solicit its
13   services.
14         9.     Defendant called Plaintiff on his cellular telephone from phone (480)
15   454-6005, which Plaintiff alleges on information and belief was a spoofed
16   telephone number, indicating of Defendant’s attempts to mask its identity to avoid
17   accountability from placing illegal robocalls, as well as having used an ATDS to
18   place the calls.
19         10.    Plaintiff asked Defendant on at least one occasion to cease calling him.
20         11.    However, Plaintiff’s effort to get Defendant to cease its automated
21   barrage of solicitations were to no avail, and Defendant continued to harass and

22   annoy him with calls.

23         12.    Defendant used an “automatic telephone dialing system”, as defined

24
     by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its

25
     business services.

26
           13.    Defendant’s calls constituted calls that were not for emergency

27
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).
           14.    Defendant’s calls were placed to telephone number assigned to a
28



                                   CLASS ACTION COMPLAINT
                                              -3-
          Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 4 of 11



 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         15.   Plaintiff is not a customer of Defendant’s services and has never
 4   provided any personal information, including her cellular telephone number, to
 5   Defendant for any purpose whatsoever.
 6         16.   In addition, on at least one occasion, Plaintiff answered the telephone
 7   and told Defendant to stop calling him. Accordingly, Defendant never received
 8   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 9   dialing system or an artificial or prerecorded voice on his cellular telephone
10   pursuant to 47 U.S.C. § 227(b)(1)(A).
11         17.   Plaintiff alleges upon information and belief, including without
12   limitation his experiences as recounted herein, especially her experience of being
13   called after expressly requesting that Defendant cease all calls to him, that
14   Defendant lacks reasonable policies and procedures to avoid the violations of the
15   Telephone Consumer Protection act herein described.
16                              CLASS ALLEGATIONS
17         18.   Plaintiff brings this action individually and on behalf of all others
18   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
19   Classes”). The class concerning the ATDS claim for no prior express consent
20   (hereafter “The ATDS Class”) is defined as follows:
21
                 All persons within the United States who received any
22               solicitation/telemarketing   telephone   calls    from
23
                 Defendant to said person’s cellular telephone made
                 through the use of any automatic telephone dialing
24               system or an artificial or prerecorded voice and such
25               person had not previously consented to receiving such
                 calls within the four years prior to the filing of this
26               Complaint
27
28         19.   The class concerning the ATDS claim for revocation of consent, to the


                                 CLASS ACTION COMPLAINT
                                            -4-
          Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 5 of 11



 1   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
 2   as follows:
 3
                   All persons within the United States who received any
 4                 solicitation/telemarketing     telephone      calls    from
 5                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 6
                   system or an artificial or prerecorded voice and such
 7                 person had revoked any prior express consent to receive
 8
                   such calls prior to the calls within the four years prior to
                   the filing of this Complaint.
 9
10         20.     Plaintiff represents, and is a member of, The ATDS Class, consisting
11   of all persons within the United States who received any solicitation telephone calls
12   from Defendant to said person’s cellular telephone made through the use of any
13   automatic telephone dialing system or an artificial or prerecorded voice and such
14   person had not previously not provided their cellular telephone number to
15   Defendant within the four years prior to the filing of this Complaint.
16         21.     Plaintiff represents, and is a member of, The ATDS Revocation Class,
17   consisting of all persons within the United States who received any
18   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
19   telephone made through the use of any automatic telephone dialing system or an
20   artificial or prerecorded voice and such person had revoked any prior express
21   consent to receive such calls prior to the calls within the four years prior to the
22   filing of this Complaint.
23         22.     Defendant, its employees and agents are excluded from The Classes.
24   Plaintiff does not know the number of members in The Classes, but believes the
25   Classes members number in the thousands, if not more. Thus, this matter should
26   be certified as a Class Action to assist in the expeditious litigation of the matter.
27         23.     The Classes are so numerous that the individual joinder of all of its
28   members is impractical. While the exact number and identities of The Classes


                                   CLASS ACTION COMPLAINT
                                              -5-
          Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 6 of 11



 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 3   The Classes includes thousands of members. Plaintiff alleges that The Classes
 4   members may be ascertained by the records maintained by Defendant.
 5         24.    Plaintiff and members of The ATDS Class and The ATDS Revocation
 6   Class were harmed by the acts of Defendant in at least the following ways:
 7   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
 8   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
 9   members to incur certain charges or reduced telephone time for which Plaintiff and
10   ATDS Class and ATDS Revocation Class members had previously paid by having
11   to retrieve or administer messages left by Defendant during those illegal calls, and
12   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
13   members.
14         25.    Common questions of fact and law exist as to all members of The
15   ATDS Class which predominate over any questions affecting only individual
16   members of The ATDS Class. These common legal and factual questions, which
17   do not vary between ATDS Class members, and which may be determined without
18   reference to the individual circumstances of any ATDS Class members, include,
19   but are not limited to, the following:
20                a.     Whether, within the four years prior to the filing of this
21                       Complaint, Defendant made any telemarketing/solicitation call

22                       (other than a call made for emergency purposes or made with

23                       the prior express consent of the called party) to a ATDS Class

24
                         member using any automatic telephone dialing system or any

25
                         artificial or prerecorded voice to any telephone number

26
                         assigned to a cellular telephone service;

27
                  b.     Whether Plaintiff and the ATDS Class members were damaged
                         thereby, and the extent of damages for such violation; and
28



                                   CLASS ACTION COMPLAINT
                                              -6-
          Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 7 of 11



 1                c.    Whether Defendant should be enjoined from engaging in such
 2                      conduct in the future.
 3         26.    As a person that received numerous telemarketing/solicitation calls
 4   from Defendant using an automatic telephone dialing system or an artificial or
 5   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 6   claims that are typical of The ATDS Class.
 7         27.    Common questions of fact and law exist as to all members of The
 8   ATDS Revocation Class which predominate over any questions affecting only
 9   individual members of The ATDS Revocation Class. These common legal and
10   factual questions, which do not vary between ATDS Revocation Class members,
11   and which may be determined without reference to the individual circumstances of
12   any ATDS Revocation Class members, include, but are not limited to, the
13   following:
14                a.    Whether, within the four years prior to the filing of this
15                      Complaint, Defendant made any telemarketing/solicitation call
16                      (other than a call made for emergency purposes or made with
17                      the prior express consent of the called party) to an ATDS
18                      Revocation Class member, who had revoked any prior express
19                      consent to be called using an ATDS, using any automatic
20                      telephone dialing system or any artificial or prerecorded voice
21                      to any telephone number assigned to a cellular telephone

22                      service;

23                b.    Whether Plaintiff and the ATDS Revocation Class members

24
                        were damaged thereby, and the extent of damages for such

25
                        violation; and

26
                  c.    Whether Defendant should be enjoined from engaging in such

27
                        conduct in the future.
           28.    As a person that received numerous telemarketing/solicitation calls
28



                                   CLASS ACTION COMPLAINT
                                              -7-
           Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 8 of 11



 1   from Defendant using an automatic telephone dialing system or an artificial or
 2   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
 3   is asserting claims that are typical of The ATDS Revocation Class.
 4         29.    Plaintiff will fairly and adequately protect the interests of the members
 5   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 6   class actions.
 7         30.    A class action is superior to other available methods of fair and
 8   efficient adjudication of this controversy, since individual litigation of the claims
 9   of all Classes members is impracticable. Even if every Classes member could
10   afford individual litigation, the court system could not. It would be unduly
11   burdensome to the courts in which individual litigation of numerous issues would
12   proceed. Individualized litigation would also present the potential for varying,
13   inconsistent, or contradictory judgments and would magnify the delay and expense
14   to all parties and to the court system resulting from multiple trials of the same
15   complex factual issues. By contrast, the conduct of this action as a class action
16   presents fewer management difficulties, conserves the resources of the parties and
17   of the court system, and protects the rights of each Classes member.
18         31.    The prosecution of separate actions by individual Classes members
19   would create a risk of adjudications with respect to them that would, as a practical
20   matter, be dispositive of the interests of the other Classes members not parties to
21   such adjudications or that would substantially impair or impede the ability of such

22   non-party Class members to protect their interests.

23         32.    Defendant has acted or refused to act in respects generally applicable

24
     to The Classes, thereby making appropriate final and injunctive relief with regard

25
     to the members of the Classes as a whole.

26
     ///

27
     ///
     ///
28



                                  CLASS ACTION COMPLAINT
                                             -8-
            Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 9 of 11



 1                             FIRST CAUSE OF ACTION
 2           Negligent Violations of the Telephone Consumer Protection Act
 3                                 47 U.S.C. §227 et seq.
 4          33.   Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-32.
 6          34.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          35.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12          36.   Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14                           SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                                 47 U.S.C. §227 et seq.
17          37.   Plaintiff repeats and incorporates by reference into this cause of
18   action the allegations set forth above at Paragraphs 1-32.
19          38.   The foregoing acts and omissions of Defendant constitute numerous
20   and multiple knowing and/or willful violations of the TCPA, including but not
21   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

22   seq.

23          39.   As a result of Defendant’s knowing and/or willful violations of 47

24
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

25
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

26
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

27
            40.   Plaintiff and the Class members are also entitled to and seek
     injunctive relief prohibiting such conduct in the future.
28



                                  CLASS ACTION COMPLAINT
                                             -9-
           Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 10 of 11



 1                               PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                            FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                47 U.S.C. §227 et seq.
 6               As a result of Defendant’s negligent violations of 47 U.S.C.
 7                §227(b)(1), Plaintiff and the Class members are entitled to and
 8                request $500 in statutory damages, for each and every violation,
 9                pursuant to 47 U.S.C. 227(b)(3)(B); and
10               Any and all other relief that the Court deems just and proper.
11                          SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                                47 U.S.C. §227 et seq.
14               As a result of Defendant’s willful and/or knowing violations of 47
15                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
16                and request treble damages, as provided by statute, up to $1,500, for
17                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
18                U.S.C. §227(b)(3)(C); and
19               Any and all other relief that the Court deems just and proper.
20   ///
21   ///

22   ///

23   ///

24
     ///

25
     ///

26
     ///

27
     ///
     ///
28



                                 CLASS ACTION COMPLAINT
                                           -10-
          Case 2:19-cv-01266-WBS-EFB Document 1 Filed 07/09/19 Page 11 of 11



 1                                    JURY DEMAND
 2         41.    Pursuant to his rights under the Seventh Amendment to the United
 3   States Constitution, Plaintiff demands a jury on all issues so triable.
 4
 5                Respectfully Submitted this 9th day of July, 2019.
 6
 7                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                    By: /s Todd M. Friedman
 8
                                        Todd M. Friedman
 9                                      Law Offices of Todd M. Friedman
10                                      Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -11-
